Citation Nr: 1039305	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-08 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim for service connection for status post 
lumbar laminectomy and fusion L4-L5.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to 
September1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1. In a final rating decision issued in August 1998, the RO 
denied a claim to reopen a claim of entitlement to service 
connection for status post lumbar laminectomy  and fusion L4-L5.

2. Evidence added to the record since the prior final denial in 
August 1998 is both cumulative and redundant of the evidence of 
record at that time and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

The August 1998 decision is final; new and material evidence has 
not been received to reopen a claim of entitlement to service 
connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  VA must inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims, the information and evidence that VA 
will seek to provide, and the information and evidence that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court of Appeals for Veterans Claims (Court) held 
that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the Veteran must be notified that service connection 
was previously denied and of the reason for that denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in February 2005, prior to the initial unfavorable AOJ 
decision issued in September 2005.  

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, what is considered new and material evidence, 
how VA would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
Additionally, the letter advised the Veteran that the reason for 
his initial denial of service connection was the lack of evidence 
of a nexus between his current back disorder and his military 
service, as required by Kent.

With regard to the notice requirements under Dingess/Hartman, a 
March 2006 letter provided proper notice as to disability ratings 
and effective dates.  The Board acknowledges the defective timing 
of this notice, but determines that the no prejudice to veteran 
has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the Board 
herein concludes that the preponderance of the evidence is 
against the Veteran's new and material claim, any questions as to 
the assignment of a disability rating and effective date are 
rendered moot.  Therefore, the Board finds that the Veteran was 
provided with all necessary notice under VCAA prior to the 
initial adjudication of his claim. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim.  The Veteran's service treatment 
records, VA medical records, private medical records, Social 
Security Administration disability records, the reports of a June 
2005 VA orthopedic examination of the knees and an August 1994 VA 
orthopedic examination were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  The Board 
notes that the Veteran identified treatment at the St. Louis VA 
medical facility in 1994, but requests for these records yielded 
a response that there were no records for the time frame 
requested.  The Veteran was informed of this development in an 
April 2010 letter, and did not respond.  Thus, the Board 
concludes that further efforts to obtain these records would only 
serve to delay the claim further, without benefit to the Veteran.  
See Bernard; see also Sabonis v. Brown, 6 Vet. App. 426,430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).  The Veteran has not identified any 
additional, relevant records that VA needs to obtain for an 
equitable disposition of the claim. 

With regard to the duty to provide a VA examination if necessary, 
such duty does not extend to claims to reopen until after new and 
material evidence has been submitted.  38 C.F.R. § 3.159(c)(4).  
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim. 

II. Analysis

The Veteran contends that he suffered a back injury in service as 
a result of being thrown backwards by an explosion.  Thus, he 
contends that service connection is warranted for a back 
disorder.

In an August 1998 rating decision, the RO found that new and 
material evidence had not been received to reopen the Veteran's 
claim of entitlement to service connection for a back disorder.  
The RO indicated that the evidence submitted by the Veteran, 
namely copies of private treatment records showing treatment for 
a back disorder, was cumulative and redundant of the evidence of 
record at the time of previous denial of the claim in October 
1994.  Accordingly, the RO denied reopening the Veteran's claim 
of entitlement to service connection for a back disorder.

The Veteran did not appeal this decision.  The next communication 
from the Veteran with regard to this claim was his December 2004 
application to reopen his service connection claim for a back 
disorder, which is the subject of this appeal.  Thus, the August 
1998 decision is final.  38 U.S.C.A. § 7105 (West 1991)[(2002)]; 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2010)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The Veteran filed his claim to reopen in December 2004; thus, the 
definition of new and material evidence applicable to the claim 
is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the final August 1998 rating decision, the Veteran has 
submitted additional VA and private treatment records dated from 
1992 to 2010, as well as records related to his application and 
award of SSA disability benefits.  Additionally, the report of a 
June 2005 VA orthopedic examination of the knees is of record.  
However, this evidence is neither new nor material.

Specifically, at the time of the August 1998 decision, the 
Veteran's service treatment records were of record, as well as 
evidence of post-service treatment for a back disorder, to 
include many of the private treatment records submitted with 
regard to the current claim.  Although some of these treatment 
records were not in the file as of August 1998, the information 
contained is cumulative and redundant of the evidence of record 
at that time, in that it merely reiterates that the Veteran has a 
current disorder of the back.  

Further, although there is ample evidence of a chronic disorder 
of the Veteran's back post-service, the Veteran's opinion that 
this the current disorder is related to an injury in service is 
the only evidence making such an association.  Laypersons are 
competent to speak to symptomatology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, training, 
or experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, lay assertions of medical causation cannot suffice as 
new and material evidence to reopen a claim.  Moray v. Brown, 5 
Vet. App. 211 (1993).  No competent medical opinion is contained 
in the newly submitted records that addresses the etiology of the 
Veteran's back disorder.  Private treatment records only reveal 
subjective complaints of back pain for many years, and in fact, 
an April 1992 record from Dr. TBV indicates that the Veteran had 
fallen and injured his back approximately 10 years prior, in 
1982.  Thus, there remains no competent evidence of a 
relationship between the Veteran's current back disorder and his 
military service, to include no competent evidence of continuity 
of symptomatology.

Therefore, the Board must conclude that the evidence added to the 
record since the August 1998 denial is neither new nor material 
in that it is both cumulative and redundant of the evidence of 
record at that time and it does not raise a reasonable 
possibility of substantiating the Veteran's claim of entitlement 
to service connection for a back disorder.  As such, the Board 
finds that the evidence received subsequent to the RO's August 
1998 decision is not new and material and that the requirements 
to reopen the claim of entitlement to service connection for a 
back disorder have not been met.  Therefore, the claim to reopen 
a previously denied claim seeking service connection for a back 
disorder is denied.


ORDER

New and material evidence not having been received, the claim to 
reopen a claim of 


entitlement to service connection a back disorder is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


